       Case 1:19-cv-10506-AT-SLC Document 63 Filed 03/03/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
SYDNEY HYMAN,                                                               DOC #: _________________
                                                                            DATE FILED: _3/3/2020________
                         Plaintiff,

                -against-                                                    19 Civ. 10506 (AT) (SLC)

ANDREW FABBRI and JESSICA COHEN,                                          ORDER OF REFERENCE
                                                                         TO A MAGISTRATE JUDGE
                Defendants.
ANALISA TORRES, District Judge:

       The above-entitled action is referred to the Honorable Sarah L. Cave for the following
purposes:

  ☒    General Pretrial (includes scheduling,              ☐   Consent under 28 U.S.C. § 636(c) for all
       discovery, non-dispositive pretrial motions,            purposes (including trial)
       and settlement)


  ☐    Specific Non-Dispositive Motion/Dispute             ☐   Consent under 28 U.S.C. § 636(c) for limited
                                                               purpose (e.g., dispositive motion, preliminary
       __________________                                      injunction)
                                                               Purpose:


  ☐    If referral is for discovery disputes when the      ☐   Habeas Corpus
       District Judge is unavailable, the time period of
       the referral:
       _________________________

  ☐    Settlement                                          ☐   Social Security

  ☐    Inquest After Default/Damages Hearing               ☐   Dispositive Motion (i.e., motion requiring a
                                                               Report and Recommendation)
                                                               Particular Motion: ________________



       SO ORDERED.

Dated: March 3, 2020
       New York, New York
